                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: __________________
                                                               DATE FILED: __3/13/2020___

              -against-
                                                                             20 Cr. 78-2 (AT)
LAFONE ELEY,
                                                                                 ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that Defendant Lafone Eley and his counsel, Natali Todd, shall
appear for a substitution of counsel hearing on March 19, 2020, at 1:30 p.m. The Government
need not attend.

       SO ORDERED.

Dated: March 13, 2020
       New York, New York
